Morton, J.
It was not contended át the trial by the plaintiff’s counsel that the representations of the truss and of the gig were correct. He expressly stated that he did not claim that they were. They were not a part of the evidence in the case. The defendant had no opportunity to cross-examine concerning them or to criticise them; and although the only use which the plaintiff’s counsel proposed to make of them in his argument was to illustrate, in reply to the argument of the defendant’s counsel, the amount of space which the gig would occupy in tipping over, we think that it was competent for the court, in the exercise of a reasonable discretion regarding the conduct of the trial, to prevent the plaintiff’s counsel from using them as he proposed, and to direct their removal from the jury’s presence. Commonwealth v. Piper, 120 Mass. 185. Probert v. Phipps, 149 Mass. 258. Farnum v. Pitcher, 151 Mass. 470, 476. Commonwealth v. Poisson, 157 Mass. 510. Commonwealth v. Thompson, 159 Mass. 56, 58. This is very far from saying, as the plaintiff in effect contends must be the case if the action of the presiding judge is sustained, that the court can interfere to any extent that it sees fit with the argument of counsel. See Commonwealth v. Brownell, 145 Mass. 319.
The instructions given by the court were sufficiently favorable to the plaintiff, and those requested by him were properly refused. The defendant was not bound under all circumstances' to beep to the right of the centre of the road, nor to look behind her when passing from one side to the other. Lovejoy v. Dolan, *17010 Cush. 495. Meservey v. Lockett, 161 Mass. 332. If a team was approaching in the opposite direction, it was her duty to turn to the right, and if she had reason to believe that the plaintiff was behind her, or at her side, it was her duty not to obstruct him, and to use reasonable care in passing from one side of the road to the other not to injure him. ié is not the duty of a traveller under all circumstances, before crossing from one side of a sidewalk or road to the other, to look behind him or sideways before doing so. The court in substance told the jury that it was for them to say whether the circumstances were such that the defendant in the exercise of reasonable care should have looked behind or sideways, and the jury by their verdict have found that they were not. The jury have settled the facts against the plaintiff, and we discover no error in law on the part of the court. Exceptions overruled.